                   Case 21-10527-JTD          Doc 343        Filed 04/22/21        Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- X
In re:                                                     : Chapter 11
                                                           :
CARBONLITE HOLDINGS LLC., et al.,1                         : Case No. 21-10527 (JTD)
                                                           :
                                                           : (Jointly Administered)
                                    Debtors.               :
                                                           : Re: Docket Nos. 244 & 245
---------------------------------------------------------- X

                                      CERTIFICATE OF SERVICE

         I, David T. Queroli, hereby certify that on April 8, 2021, I caused copies of the following

documents to be served upon the parties on the attached service lists in the manner indicated.

        Reply of Bank Leumi USA, as Prepetition ABL Lender and DIP ABL Lender, to the
         Combined Objection of the Official Committee of Unsecured Creditors to the TX/PA DIP
         Motion, the CA DIP Motion and the Bid Procedures Motion [Docket No. 244]

        Motion of Bank Leumi USA, as Prepetition ABL Lender and DIP ABL Lender, for Leave
         to File and Serve Late Reply in Support of the DIP Motions and the Bid Procedures
         Motion [Docket No. 245]



                                                                /s/ David T. Queroli
                                                              David T. Queroli (No. 6318)




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.



RLF1 25076935v.1
                       Case 21-10527-JTD        Doc 343   Filed 04/22/21       Page 2 of 12




                           SERVICE LIST – VIA CM/ECF & COURTESY EMAIL


A1 Energy                                                 Allan Company
c/o Saxton & Stump LLC                                    c/o Elkins Kalt Weintraub Reuben Gartside LLP
Attn: Barry A. Solodky                                    Attn: Michael I. Gottfried, Esq.
280 Granite Run Dr                                        10345 W Olympic Blvd
Suite 300                                                 Los Angeles, CA 90064
Lancaster, PA 17601                                       mgottfried@elkinskalt.com; aaburto@elkinskalt.com;
bso@saxtonstump.com; dat@saxtonstump.com                  myuen@elkinskalt.com

Allan Company                                             California Department of Resources Recycling & Recovery
c/o Cross & Simon LLC                                     c/o California Department of Justice, Office of the Attorney
Attn: Christopher P. Simon, Esq. &                        General
Kevin S. Mann, Esq.                                       Attn: Andrea M. Kendrick & Bryant B. Cannon
1105 N Market St                                          1300 I St
Suite 901                                                 Suite 125
Wilmington, DE 19801                                      Sacramento, CA 95814
csimon@crosslaw.com; kmann@crosslaw.com;                  andrea.kendrick@doj.ca.gov; bryant.cannon@doj.ca.gov;
smacdonald@crosslaw.com                                   rochelle.udaquillen@doj.ca.gov

Dallas County
c/o Linebarger Goggan Blair & Sampson LLP                 Emerging Acquisitions LLC
Attn: Elizabeth Weller                                    c/o Miller Nash Graham & Dunn LLP
2777 N. Stemmons Freeway                                  Attn: John R. Knapp, Jr.
Suite 1000                                                Pier 70 2801 Alaskan Way
Dallas, TX 75207                                          Suite 300
olivia.salvatierra@lgbs.com;                              Seattle, WA 98121
dallas.bankruptcy@publicans.com;                          john.knapp@millernash.com;
dallas.bankruptcy@lgbs.com; beth.weller@lgbs.com;         edgar.rosales@millernash.com; dona.purdy@millernash.com
dora.casiano-perez@lgbs.com

Fairmont Logistics LLC
                                                          LIT Mountain Creek Dallas LLC
c/o Benesch Friedlander Coplan & Aronoff LLP
                                                          c/o Jackson Walker LLP
Attn: Kevin M. Capuzzi & John C. Gentile
                                                          Attn: Elizabeth Freeman & Vienna F. Anaya
1313 N Market St
                                                          1401 McKinney St
Suite 1201
                                                          Suite 1900
Wilmington, DE 19801
                                                          Houston, TX 77010
jgentile@beneschlaw.com; kcapuzzi@beneschlaw.com;
                                                          efreeman@jw.com; vanaya@jw.com;
debankruptcy@beneschlaw.com;
                                                          efreeman@porterhedges.com
lmolinaro@beneschlaw.com




  RLF1 25072781v.1
                      Case 21-10527-JTD          Doc 343   Filed 04/22/21      Page 3 of 12




                                                           Nestle Waters North America Inc.
Muhlenberg Township Authority                              c/o Troutman Pepper Hamilton Sanders LLP
c/o Brown McGarry Nimeroff LLC                             Attn: Marcy J. McLaughlin Smith
Attn: Jami B. Nimeroff, Esq.                               Hercules Plaza
919 N Market St                                            1313 N Market St Suite 5100
Suite 420                                                  Wilmington, DE 19801
Wilmington, DE 19801                                       marcy.smith@troutman.com; wlbank@troutman.com;
jnimeroff@bmnlawyers.com; cjones@bmnlawyers.com            monica.molitor@troutman.com;
                                                           peggianne.hardin@troutman.com
Niagara Bottling LLC
c/o Best Best & Krieger LLP                                Nissan Motor Acceptance Corp
Attn: Caroline R. Djang, Esq.                              c/o Weltman Weinberg & Reis Co. LPA
18101 Von Karman Ave                                       Attn: Scott Fink
Suite 1000                                                 965 Keynote Circle
Irvine, CA 92612                                           Brooklyn Heights, OH 44131
caroline.djang@bbklaw.com;                                 bronationalecf@weltman.com; sfink@weltman.com
laurie.verstegen@bbklaw.com
                                                           Official Committee of Unsecured Creditors
Office of the U.S. Trustee
                                                           c/o Blank Rome LLP
Attn: Joseph J. McMahon, Jr.
                                                           Attn: Regina Stango Kelbon, Esq., Stanley B. Tarr,
844 King St
                                                           Esq., & Jose F. Bibiloni, Esq.
Suite 2207
                                                           1201 Market St
Lockbox 35
                                                           Suite 800
Wilmington, DE 19801
                                                           Wilmington, DE 19801
joseph.mcmahon@usdoj.gov;
                                                           jbibiloni@blankrome.com; kelbon@blankrome.com;
ustpregion03.wl.ecf@usdoj.gov
                                                           tarr@blankrome.com;
                                                           Official Committee of Unsecured Creditors
                                                           c/o Hogan Lovells US LLP
Official Committee of Unsecured Creditors                  Attn: Erin N. Brady, David P. Simonds, & Edward McNeilly
c/o Hogan Lovells US LLP                                   1999 Avenue of the Stars
Attn: Kevin J. Carey                                       Suite 1400
1735 Market St                                             Los Angeles, CA 90067
Floor 23                                                   erin.brady@hoganlovells.com;
Philadelphia, PA 19103                                     david.simonds@hoganlovells.com;
                                                           edward.mcneilly@hoganlovells.com;
kevin.carey@hoganlovells.com;
                                                           cindy.mitchell@hoganlovells.com;
                                                           tracy.southwell@hoganlovells.com

Orion Energy Partners Investment Agent LLC                 PolyQuest Inc. & PQ Recycling LLC
c/o Young Conaway Stargatt & Taylor LLP                    c/o Smith Anderson Blount Dorsett Mitchell &
Attn: Robert S. Brady, Edwin J. Harron, & Kara               Jernigan LLP
Hammond Coyle                                              Attn: Gerald A. Jeutter, Jr., Esq. &
1000 N King St                                               Anna B. Osterhout, Esq.
Wilmington, DE 19801                                       PO Box 2611
bankfilings@ycst.com; rbrady@ycst.com;                     Raleigh, NC 27602-2611
eharron@ycst.com; kcoyle@ycst.com                          jjeutter@smithlaw.com; aosterhout@smithlaw.com



                                                       2
 RLF1 25072781v.1
                         Case 21-10527-JTD          Doc 343      Filed 04/22/21      Page 4 of 12




Solid Waste Services Inc.                                        TotalRecycle Inc.
dba J.P. Mascaro & Sons                                          c/o Fox Rothschild LLP
c/o Fox Rothschild LLP                                           Attn: Michael G. Menkowitz, Esq. & Jason C. Manfrey, Esq.
Attn: Michael G. Menkowitz, Esq. & Jason C. Manfrey, Esq.        2000 Market St
2000 Market St 20th Floor                                        20th Floor
Philadelphia, PA 19103-3222                                      Philadelphia, PA 19103-3222
mmenkowitz@foxrothschild.com;                                    mmenkowitz@foxrothschild.com;
jmanfrey@foxrothschild.com; jdistanislao@foxrothchild.com;       jmanfrey@foxrothschild.com; jdistanislao@foxrothchild.com;
brian-oneill-fox-5537@ecf.pacerpro.com                           brian-oneill-fox-5537@ecf.pacerpro.com

UMB Bank N.A., in its separate capacities as TX DIP Agent,
PA DIP Agent, TX Bonds Trustee, and PA Bonds Trustee
c/o Troutman Pepper Hamilton Sanders LLP                         Waste Management Recycle America LLC
Attn: David B. Stratton, Evelyn J. Meltzer, & Kenneth A.         c/o Monzack Mersky & Browder PA
Listwak                                                          Attn: Rachel B. Mersky
Hercules Plaza 1313 N Market St Suite 5100
PO Box 1709
                                                                 1201 N Orange St
Wilmington, DE 19899-1709                                        Suite 400
david.a.smith@troutman.com; david.stratton@troutman.com;         Wilmington, DE 19801
evelyn.meltzer@troutman.com; ken.listwak@troutman.com;           rmersky@monlaw.com
wlbank@troutman.com; monica.molitor@troutman.com;
peggianne.hardin@troutman.com




                                                             3
  RLF1 25072781v.1
                    Case 21-10527-JTD        Doc 343   Filed 04/22/21   Page 5 of 12




                   SERVICE LIST – VIA FIRST CLASS MAIL & COURTESY EMAIL

                                                         American Supply Company
 American Starlinger-Sahm Inc.
                                                         c/o Sterling Industries LP
 Attn: Wes Wood & Megan Jones
                                                         Attn: Alex Nehora
 11 Jack Casey Ct
                                                         1621 E 27th St
 Fountain Inn. SC 29644
                                                         Los Angeles. CA 90011
 wwood@starlingersahm.com
                                                         anehorai@aol.com
 Arnold & Porter Kaye Scholer LLP
 Attn: Michael Messersmith, Sarah Gryll, & Ginger
 Clements                                                B&B Plastics Recyclers Inc.
 70 W Madison St                                         Attn: Susana Rodriguez
 Suite 4200                                              3040 N Locust Ave
 Chicago. IL 60602-4321                                  Rialto. CA 92377
 michael.messersmith@arnoldporter.com;                   info@bbplasticsinc.com
 sarah.gryll@arnoldporter.com;
 ginger.clements@arnoldporter.com

                                                         CarbonLite Holdings LLC
                                                         c/o Force Ten Partners LLC
 California Office of the Attorney General
                                                         Attn: Brian Weiss
 PO Box 944255
                                                         20341 SW Birch St
 Sacramento. CA 94244-2550
                                                         Suite 220
 bankruptcy@coag.gov
                                                         Newport Beach. CA 92660
                                                         bweiss@force10partners.com

                                                         CarbonLite Holdings LLC
 CarbonLite Holdings LLC
                                                         c/o Pachulski Stang Ziehl & Jones LLP
 c/o Pachulski Stang Ziehl & Jones LLP
                                                         Attn: James E. O'Neill & Steven W. Golden
 Attn: Jeffrey W. Dulberg
                                                         919 N Market St
 10100 Santa Monica Blvd
                                                         17th Floor
 13th Floor
                                                         Wilmington. DE 19899
 Los Angeles. CA 90067
                                                         joneill@pszjlaw.com; sgolden@pszjlaw.com;
 jdulberg@pszjlaw.com
                                                         efile1@pszjlaw.com

 Cigna                                                   City of Riverside
 Attn: Director or Officer                               Attn: Finance Division & Public Utilities
 400 N Brand Blvd                                        3900 Main St
 3rd Floor                                               6th Floor
 Glendale. CA 91203                                      Riverside. CA 92522
 pdmglendale@cigna.com                                   callcenter@riversideca.gov




RLF1 25073306v.1
                   Case 21-10527-JTD       Doc 343       Filed 04/22/21   Page 6 of 12




 Custom Polymers Pet LLC                                   Delaware Office of the Attorney General
 Attn: Petra                                               Delaware Department of Justice
 831 E Morehead St                                         Carvel State Building
 Suite 40                                                  820 N French St
 Charlotte. NC 28202                                       Wilmington. DE 19801
 petra@custompolymers.com                                  attorney.general@delaware.gov
 Delaware Secretary of State
 Division of Corporations                                  Delaware State Treasury
 Franchise Tax                                             820 Silver Lake Blvd
 401 Federal St                                            Suite 100
 PO Box 898                                                Dover. DE 19904
 Dover. DE 19903                                           statetreasurer@state.de.us
 dosdoc_bankruptcy@state.de.us
                                                           Emerging Acquisitions LLC
 Duris Corporation
                                                           c/o Hershner Hunter LLP
 Attn: Sam Hong
                                                           Attn: Nancy K. Cary
 2655 1st St
                                                           180 E 11th Ave
 Suite 250
                                                           Eugene. OR 97401
 Simi Valley. CA 93065
                                                           hhecfb@hershnerhunter.com;
 samhong805@gmail.com
                                                           ncary@hershnerhunter.com

                                                           Exact Staff Inc.
 Engie Resources LLC
                                                           Attn: Jennie Bowles
 Attn: Tamara Cooper
                                                           21031 Ventura Blvd
 PO Box 9001025
                                                           Suite 501
 Louisville. KY 40290-1025
                                                           Woodland Hills. CA 91364
 tamara.cooper@engie.com
                                                           jbowles@exactstaff.com

                                                           GP Harmon Recycling LLC
 Fairmont Logistics
                                                           dba Harmon Associates LLC
 Attn: Dalila Gomez
                                                           Attn: Susan Roth & Jason Smither
 9663 Santa Monica Blvd
                                                           1 Jericho Plaza
 Suite 1092
                                                           Suite 204
 Beverly HIlls. CA 90210
                                                           Jericho. NY 11753-1681
 dalila@fairmontlogistics.com
                                                           sroth@gapac.com; jsmithe@gapac.com

                                                           Internal Revenue Service
 Indorama Ventures Sustainable Solutions - Fontana
                                                           Attn: Susanne Larson
 Attn: Paul Lee
                                                           31 Hopkins Plaza
 11591 Etiwanda Ave
                                                           Room 1150
 Fontana. CA 92337
                                                           Baltimore. MD 21201
 paul.lee@us.indorama.net
                                                           sbse.Insolvency.balt@irs.gov




                                                     2
RLF1 25073306v.1
                   Case 21-10527-JTD      Doc 343    Filed 04/22/21   Page 7 of 12




 KT Resources
                                                       Latham & Watkins LLP
 Attn: Kitaek Oh
                                                       Attn: Andrew C. Ambruoso
 1340 E Route 66
                                                       885 Third Ave
 Suite 200-D
                                                       New York. NY 10022
 Glendora. CA 91740
                                                       andrew.ambruoso@lw.com
 okt@ktresources.net

 Latham & Watkins LLP                                  Latham & Watkins LLP
 Attn: James Ktsanes                                   Attn: Jeff Bjork
 330 N Wabash Ave                                      355 S Grand Ave
 Suite 2800                                            Suite 100
 Chicago. IL 60611                                     Los Angeles. CA 90071
 james.ktsanes@lw.com                                  jbjork@latham.com; carbonlite.lwteam@lw.com

 MacDermid Incorporated                                Marglen Industries Inc
 Attn: Deborah Gorzelany                               Attn: M. Cook
 PO Box 843568                                         1748 Ward Mountain Rd NE
 Los Angeles. CA 90084-3568                            Rome. GA 30161
 deborah.gorzelany@macdermidenthone.com                mcook@marglen.us

 Miles Chemical Company Inc.                           MoLo Solutions
 Attn: Dan Zinman, Tammy Simpers, & Gregg Milhaupt     Attn: Kelly Barnes
 12801 Rangoong St                                     PO Box 7050
 Arleta. CA 91331                                      Carol Stream. IL 60197-7050
 cs@mileschemical.com                                  kelly.barnes@shipmolo.com

                                                       Nestle Waters North America Inc.
                                                       c/o Troutman Pepper Hamilton Sanders LLP
 Nestle Waters North America Inc.
                                                       Attn: Robert S. Hertzberg & Kay Standridge
 Attn: Maria French & Tonia M. Cannon
                                                       Kress
 900 Long Ridge Rd
                                                       4000 Town Center
 Bldg 2
                                                       Suite 1800
 Stamford. CT 06902
                                                       Southfield. MI 48075-1505
 maria.french@waters.nestle.com
                                                       robert.hertzberg@troutman.com;
                                                       kay.kress@troutman.com
 Niagara Bottling LLC
 c/o Morris James LLP                                  Niagara Bottling LLC
 Attn: Eric J. Monzo & Brya M. Keilson                 Attn: Pamela Anderson Cridlebaugh & Sid Gulati
 500 Delaware Ave                                      2560 E Philadelphia St
 Suite 1500                                            Ontario. CA 91761
 Wilmington. DE 19801                                  panderson@niagarawater.com;
 emonzo@morrisjames.com;                               sgulati@niagarawater.com
 bkeilson@morrisjames.com



                                                3
RLF1 25073306v.1
                    Case 21-10527-JTD        Doc 343   Filed 04/22/21   Page 8 of 12




                                                         Official Committee of Unsecured Creditors
 OCI International Inc.                                  c/o Bantam Materials International
 Attn: Jake Hwang                                        Attn: Vytas Gruodis
 11767 Katy Fwy                                          4207 Ste. Catherine St W
 Suite 1140                                              Suite 202
 Houston. TX 77079                                       Westmount. QC H3Z 1P6
 jake@ocii.net                                           carolina.velarde@bantaminc.com;
                                                         vytas.gruodis@bantaminc.com

 Official Committee of Unsecured Creditors
 c/o Bantam Materials International                      Official Committee of Unsecured Creditors
 Attn: Vytas Gruodis                                     c/o Everrank Investment Group Inc.
 4207 Ste. Catherine St W                                Attn: David Ha
 Suite 202                                               17450 SIlica Dr
 Westmount. QC H3Z 1P6                                   Victorville. CA 92395
 carolina.velarde@bantaminc.com;                         davidha@everrankca.com
 vytas.gruodis@bantaminc.com

 Official Committee of Unsecured Creditors               Official Committee of Unsecured Creditors
 c/o Everrank Investment Group Inc.                      c/o Niagara Bottling LLC
 Attn: David Ha                                          Attn: John Breedlove, Esq.
 17450 SIlica Dr                                         1440 S Bridgegate Dr
 Victorville. CA 92395                                   Diamond Bar. CA 91765
 davidha@everrankca.com                                  jbreedlove@niagarawater.com

                                                         Official Committee of Unsecured Creditors
 Official Committee of Unsecured Creditors
                                                         c/o rPlanet Earth Los Angeles LLC
 c/o rPlanet Earth Los Angeles LLC
                                                         Attn: Robert Daviduk
 Attn: Robert Daviduk
                                                         5300 S Boyle Ave
 5300 S Boyle Ave
                                                         Vernon. CA 90058
 Vernon. CA 90058
                                                         lworley@rplanetearth.com;
 lworley@rplanetearth.com; bob@rplanetearth.com
                                                         bob@rplanetearth.com


 Official Committee of Unsecured Creditors               Official Committee of Unsecured Creditors
 c/o Replenysh Inc.                                      c/o Replenysh Inc.
 Attn: Mark Armen                                        Attn: Mark Armen
 PO Box 515381                                           PO Box 515381
 PMB 83530                                               PMB 83530
 Los Angeles. CA 90051-6681                              Los Angeles. CA 90051-6681
 mark@replenysh.com; legal@replenysh.com                 mark@replenysh.com; legal@replenysh.com




                                                   4
RLF1 25073306v.1
                   Case 21-10527-JTD         Doc 343   Filed 04/22/21    Page 9 of 12




 Official Committee of Unsecured Creditors
                                                         Official Committee of Unsecured Creditors
 c/o Exact Staff Inc.
                                                         c/o Banyan Plastics
 Attn: Gordon Smith
                                                         Attn: Sloan Sherman
 23901 Calabasas Rd
                                                         2393 S Congress Ave
 Suite 1085
                                                         Suite 200
 Calabasas. CA 93201
                                                         West Palm Beach. FL 33406
 nevrard@exactstaff.com; gordonsmith17@yahoo.com;
                                                         sloan@banyanplastics.com
 kgoodwin@exactstaff.com

 Official Committee of Unsecured Creditors
                                                         Orion Energy Partners Investment Agent LLC
 c/o Banyan Plastics
                                                         c/o Latham & Watkins LLP
 Attn: Sloan Sherman
                                                         Attn: Andrew C. Ambruoso, Esq.
 2393 S Congress Ave
                                                         885 Third Ave
 Suite 200
                                                         New York. NY 10022
 West Palm Beach. FL 33406
                                                         andrew.ambruoso@lw.com
 sloan@banyanplastics.com

                                                         Orion Energy Partners Investment Agent LLC
 Orion Energy Partners Investment Agent LLC
                                                         c/o Latham & Watkins LLP
 c/o Latham & Watkins LLP
                                                         Attn: Jeffrey E. Bjork, Esq. & Nicholas J.
 Attn: James Ktsanes, Esq.
                                                         Messana, Esq.
 330 N Wabash Ave
                                                         355 S Grand Ave
 Suite 2800
                                                         Suite 100
 Chicago. IL 60611
                                                         Los Angeles. CA 90071
 james.ktsanes@lw.com
                                                         jeff.bjork@lw.com; nicholas.messana@lw.com

 Otterbourg P.C.                                         Plastic Recycling Corp of California
 Attn: Andrew M. Kramer & David E. Morse                 Attn: Sally Houghton
 230 Park Ave                                            PO Box 1400
 New York. NY 10169-0075                                 Suisun City. CA 94585-4400
 akramer@otterbourg.com; dmorse@otterbourg.com           shoughton@prcc.biz

 PQ Recycling, a Polyquest Company
                                                         Quality Freight Logistics Inc.
 Attn: Megan Adams
                                                         Attn: Philip Wojtuniecki
 1979 Eastwood Rd
                                                         24649 Mound Rd
 Suite 201
                                                         Warren. MI 48091
 Wilmington. NC 28403
                                                         pwojtuniecki@qflteam.com
 meganadams@polyquest.com
                                                         Securities & Exchange Commission
 RePET Inc.                                              Attn: Marc Berger, Regional Director
 Attn: Jui-Li Yen & Jay Chein                            Brookfield Place
 14207 Monte Vista Ave                                   200 Vesey St
 Chino. CA 91710                                         Suite 400
 sales@repetinc.com; jchou@repetusa.com                  New York. NY 10281-1022
                                                         bankruptcynoticeschr@sec.gov


                                                   5
RLF1 25073306v.1
                   Case 21-10527-JTD        Doc 343       Filed 04/22/21    Page 10 of 12




                                                            Shell Energy North America LP
 Securities & Exchange Commission                           Attn: Bankruptcy & Credit
 c/o Office of General Counsel-Bankruptcy                   150 N Dairy Ashford Rd
 Attn: Michael A. Berman                                    Building F
 100 F Street NE                                            Houston. TX 77079
 Washington. DC 20549                                       sena.customersupport@shell.com;
 secbankruptcy-ogc-ado@sec.gov                              travis.torrence@shell.com;
                                                            nashira.parker@shell.com

 Shermco Industries Inc                                     Sorema, Division of Previero
 Attn: Allison Jones                                        Attn: Director or Officer
 PO Box 540545                                              17 Via per Cavolto
 Dallas. TX 75354                                           Anzano del Parco. CO 22040
 ajones@shermco.com                                         cwcozart@aol.com
                                                            UMB Bank N.A., in its separate capacities as TX DIP
 Starlinger & Co. Gesellschaft M.B.H.                       Agent, PA DIP Agent, TX Bonds Trustee, and PA
 c/o Haynsworth Sinkler Boyd PA                             Bonds Trustee
 Attn: Frank T. Davis III                                   c/o Arnold & Porter Kaye Scholer LLP
 1201 Main St                                               Attn: Michael D. Messersmith, Sarah Gryll, & Ginger
                                                            Clements
 2nd Floor
                                                            70 W Madison St
 Greenville. SC 29601
                                                            Suite 4200
 fdavis@hsblawfirm.com; hharrington@hsblawfirm.com;         Chicago. IL 60602-4231
 mphillips@mmwr.com; marc-phillips-                         michael.messersmith@arnoldporter.com;
 8177@ecf.pacerpro.com; smcguffin@hsblawfirm.com            sarah.gryll@arnoldporter.com;
                                                            ginger.clements@arnoldporter.com

 Waste Management                                           WorldWide of New York Inc.
 Attn: Shameka Harney                                       Attn: Lisa Lee & Jeff SooHoo
 1001 Fannin                                                169 Commack Rd
 Suite 4000                                                 Suite 339
 Houston. TX 77002                                          Commack. NY 11725
 sharney@wm.com                                             jeff@wwofny.com

 Young Conaway Stargatt & Taylor LLP
 Attn: Robert S. Brady, Edwin J. Harron, & Kara
 Hammond Coyle
 1000 N King St
 Wilmington. DE 19801
 rbrady@ycst.com; eharron@ycst.com;
 kcoyle@ycst.com




                                                      6
RLF1 25073306v.1
                      Case 21-10527-JTD        Doc 343   Filed 04/22/21   Page 11 of 12




                                 SERVICE LIST – VIA FIRST CLASS MAIL


          2245 Valley LLC
                                                           Allan Company
          Attn: Jamie Johnson
                                                           Attn: Jason Young CEO
          225 W Hospitality Ln
                                                           14620 Joanbridge St
          Suite 315
                                                           Baldwin Park, CA 91706
          San Bernardino, CA 92408

          California Department of Resources Recycling
                                                           Delaware Secretary of State
          & Recovery
                                                           Division of Corporations Franchise Tax
          1001 I St
                                                           PO Box 7040
          Mail Stop 9A
                                                           Dover, DE 19903
          Sacramento, CA 95814


          Delaware Secretary of Treasury                   Emerging Acquisitions LLC
          PO Box 7040                                      3592 W 5th Ave
          Dover, DE 19903                                  Eugene, OR 97402


          Federal Communications Commission
          Attn: Matthew Berry                              Internal Revenue Service
          Office of General Counsel                        PO Box 21126
          445 12th St SW                                   Philadelphia, PA 19114
          Washington, DC 20554
                                                           Internal Revenue Service
          Internal Revenue Service
                                                           Attn: Insolvency
          Centralized Insolvency Operation
                                                           1352 Marrows Rd
          PO Box 7346
                                                           2nd Floor
          Philadelphia, PA 19101
                                                           Newark, DE 19711-5445
                                                           Office of the Attorney General
          Nissan Motor Acceptance Corp.                    Attn: Michael B. Mukasey
          8900 Freeport Pkwy                               U.S. Department of Justice
          Irving, TX 75063                                 950 Pennsylvania Ave NW
                                                           Washington, DC 20530-0001

          Office of the United States Attorney for the
          District of Delaware
                                                           Olympic Wire & Equipment Co. Inc.
          c/o US Attorneys Office
                                                           PO Box 3227
          Hercules Building
                                                           Newport Beach, CA 92659
          1313 N Market St
          Wilmington, DE 19801




RLF1 25073509v.1
                     Case 21-10527-JTD        Doc 343       Filed 04/22/21   Page 12 of 12




          Pennsylvania Office of the Attorney General         Pension Benefit Guaranty Corp.
          Strawberry Square                                   Office of the General Counsel
          16th Floor                                          1200 K St NW
          Harrisburg, PA 17120                                Washington, DC 20005-4026

          Plastic Express
                                                              PNC Equipment Finance LLC
          Attn: Monica Ruiz
                                                              655 Business Center Dr
          15450 Salt Lake Ave
                                                              Horsham, PA 19044
          City of Industry, CA 91745

          Polyquest Inc.
          Attn: Heather Mercer                                Secretary of Treasury
          1979 Eastwood Rd                                    15th & Pennsylvania Ave NW
          Suite 201                                           Washington, DC 20220
          Wilmington, NC 28403
          Securities & Exchange Commission
                                                              Signature Business Leasing LLC
          Attn: Mark Schonfeld, Regional Director
                                                              225 Broadhollow Rd
          3 World Financial Center
                                                              Suite 132W
          Suite 400
                                                              Melville, NY 11747
          New York, NY 10281-1022

          Southern California Edison Company                  Stonebriar Commercial Finance LLC
          Attn: Director or Officer                           5601 Granite Pkwy
          10060 Telegraph Rd                                  Suite 1350
          Ventura, CA 93004                                   Plano, TX 75024

          Susquehanna Commercial Finance Inc.
                                                              Texas Office of the Attorney General
          2 Country View Rd
                                                              300 W 15th St
          Suite 300
                                                              Austin, TX 78701
          Malvern, PA 19355

          Toyota Industries Commercial Finance Inc.           Toyota Motor Corporation
          PO Box 9050                                         PO Box 3457
          Dallas, TX 75019-9050                               Torrance, CA 90510


          UMB Bank N.A., as Trustee
                                                              Wells Fargo Bank N.A.
          120 S Sixth St
                                                              PO Box 3072
          Suite 1400
                                                              Cedar Rapids, IA 52406-3072
          Minneapolis, MN 55402




                                                        2
RLF1 25073509v.1
